Friedman and Richter, JJ.,
dissent in a memorandum by Richter, J., as follows: I respectfully dissent because I do not believe that the penalty imposed here was so disproportionate *436to the two offenses as to be shocking to one’s sense of fairness. Nor do I believe that the penalty violates public policy.
Petitioner, a dean of discipline formerly employed by respondent New York City Department of Education, commenced this proceeding pursuant to Education Law § 3020-a (5) and CPLR 7511 seeking to vacate the opinion and award of an impartial hearing officer which found petitioner guilty of two separate incidents of corporal punishment, and ordered his termination. Supreme Court upheld the findings of guilt but concluded that the penalty of termination was excessive. Respondent now appeals, arguing that the court erred in vacating the penalty. Petitioner has not cross appealed to challenge the findings of guilt.
In the first incident, MT, an 11-year-old student, was exiting the school cafeteria after walking away from a verbal dispute he was having with a fellow student. As MT walked through the cafeteria doors, petitioner placed him in a headlock, swung him around, and told him to stop arguing. After petitioner let the child go, MT started crying because his “head hurt.” MT walked up the stairs from the cafeteria and came upon a school safety officer. The safety officer noticed that MT was crying and asked him what was wrong. MT told the officer that petitioner had “choked him.”
In the second incident, petitioner saw RP, a 13-year-old student, and another student in the school hallway. Petitioner and the two boys entered a teacher’s adjacent classroom, and petitioner asked the teacher if the students were cutting class. When the teacher responded that they were, RP walked out of the classroom, stating that he was tired of being blamed for things he did not do. Petitioner followed RP out of the room, grabbed him by the shirt and slammed him into the wall. The back of RP’s head hit the wall, and RP felt pain and dizziness. Petitioner continued to hold onto RP’s shirt collar while walking him down the hallway and into petitioner’s office. RP subsequently went to the nurse’s office and got an ice pack for the “red lump” on the back of his head, which was several inches in diameter.
Sergeant Johnie Washington, a supervising school safety officer, observed the hallway incident involving RP in real time on a live video feed. He “couldn’t believe” what he saw and immediately reported the matter to the school’s principal. As the principal explained at the hearing, he viewed the video and saw no actions that would have justified petitioner’s behavior. The video corroborated RP’s account of the incident. RP prepared a written statement, reiterating his complaint that petitioner had *437pushed him into the wall. Later that day, petitioner summoned RP to his office. At that meeting, petitioner asked RP to retract the statement he had made about the incident.
Petitioner testified in his own defense at the hearing. With respect to the first incident, petitioner denied putting MT in a headlock and swinging him around. As for the second incident, petitioner admitted grabbing RP’s shoulder, but denied throwing him into the wall. Instead, petitioner explained that RP lost his balance, and the “momentum” caused him to “fall” into the wall.
The Hearing Officer determined that petitioner was not a credible witness because his testimony was internally inconsistent and was contradicted by the credible testimony of seven other witnesses as well as a video of one of the incidents. The Hearing Officer found that petitioner repeatedly fabricated testimony in an effort to deny or justify his physically abusive behavior. He further found that petitioner’s unreasonable use of physical force against the two students, who were less than half his size, warranted the penalty of termination. Petitioner showed no remorse for his misconduct and, indeed, argued that his actions toward RP were proper and professional. For these reasons, the Hearing Officer concluded that petitioner would continue to engage in similar misconduct if returned to the classroom. As a result, the Hearing Officer found that petitioner was unfit to perform his duties and ordered his dismissal.
Where, as here, the parties are subject to compulsory arbitration, a determination made after a hearing held pursuant to Education Law § 3020-a must be in accord with due process, have adequate evidentiary support, and cannot be arbitrary, capricious or irrational (City School Dist. of the City of N.Y. v McGraham, 17 NY3d 917, 919 [2011]; Lackow v Department of Educ. (or “Board”) of City of N.Y., 51 AD3d 563, 567 [2008]). Moreover, a penalty will not be disturbed unless it “is so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness” (Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 233 [1974]). In determining the appropriate penalty, a hearing officer may consider the teacher’s lack of remorse and failure to take responsibility for his or her actions (Cipollaro v New York City Dept. of Educ., 83 AD3d 543, 544 [2011]; Matter of Rogers v Sherburne-Earlville Cent. School Dist., 17 AD3d 823, 825 [2005]). Moreover, although the teacher’s prior disciplinary history may also be considered, even a long and previously unblemished record does not foreclose termination as an ap*438propriate sanction (Cipollaro, 83 AD3d at 544; Matter of Rogers, 17 AD3d at 824-825).
In an effort to minimize petitioner’s guilt, the majority recites petitioner’s version of the facts, which was rejected by the Hearing Officer. Not even petitioner chose to appeal these findings, which must be accepted as true for the purpose of determining the appropriate sanction. The arbitrator’s decision to terminate petitioner was not arbitrary, capricious or irrational, nor does the penalty imposed shock one’s sense of fairness. The Hearing Officer came to a reasoned conclusion that petitioner would continue to engage in similar behavior and that termination was the appropriate penalty. Petitioner, who served as the dean of discipline at the school, lost his temper on two separate occasions and unleashed his anger in violent acts involving two different students.
Moreover, as the Hearing Officer noted, petitioner showed no remorse whatsoever for his actions, and instead either denied or attempted to explain away his behavior. Making matters worse, in an attempt to interfere with an ongoing investigation, petitioner inappropriately asked one of the students to retract his complaint. Although acting as the dean of discipline at a city school may present its challenges, in light of the egregiousness of petitioner’s repeated misconduct, the penalty of termination should not have been disturbed (see Cipollaro, 83 AD3d at 544).
The Court of Appeals has upheld the sanction of dismissal where a teacher’s misconduct consisted of a single instance of corporal punishment. In Matter of Ebner v Board of Educ. of E. Williston Union Free School Dist. No. 2, N. Hempstead (42 NY2d 938 [1977]), the school board terminated a teacher who lost her self-control and dragged a student by the hair from one classroom to another, and the Court of Appeals found that “the punishment was not so disproportionate as to warrant judicial correction” (42 NY2d at 939). Other courts have similarly upheld termination of teachers for acts of corporal punishment (see e.g. Matter of Saunders v Rockland Bd. of Coop. Educ. Servs., 62 AD3d 1012 [2009]; Matter of Giles v Schuyler-Chemung-Tioga Bd. of Coop. Educ. Servs., 199 AD2d 613 [1993]).
Citing the Court of Appeals decision in McGraham (17 NY3d 917 [2011]), the majority argues that public policy considerations warrant a penalty less severe than termination. McGraham, however, actually supports upholding the Hearing Officer’s decision here. In McGraham, the Court took a narrow view of the public policy exception and cautioned that “[c]ourts will only intervene in the arbitration process in those cases in which pub-*439lie policy considerations, embodied in statute or decisional law, prohibit, in an absolute sense, particular matters being decided or certain relief being granted by an arbitrator” (McGraham, 17 NY3d at 919 [internal quotation marks omitted]). Thus, as the Court emphasized, “That reasonable minds might disagree over what the proper penalty should have been does not provide a basis for vacating the arbitral award or refashioning the penalty” (id. at 920).
Here, the majority suggests that the fact that petitioner has made a positive impact on students’ lives is a valid public policy consideration that warrants reversing the penalty of termination. Although the teacher’s positive record is one factor that the Hearing Officer could consider, it is not a public policy consideration that “prohibit[s], in an absolute sense” (id. at 919) the Hearing Officer’s decision to terminate petitioner for his acts of violence against the two students.
This Court’s decision in Matter of Riley v City of New York (84 AD3d 442 [2011]), relied upon by the majority, is distinguishable. In Riley, we concluded that a penalty of termination was disproportionate for a teacher who, in an isolated incident, slapped a student across the face (see Matter of Riley v City of New York, 2010 NY Slip Op 32540[U] [2010], affd 84 AD3d 442 [2011]). Here in contrast, petitioner was found guilty of two separate acts of corporal punishment committed against two different students. Furthermore, in Riley, we focused on the fact that the student involved sustained no physical or emotional injury as a result of the incident. Both of the students here testified about the physical effects of petitioner’s misconduct. RP described feeling pain and dizziness after petitioner slammed him into the wall. As a result, RP had a several-inch-wide “red lump” on his head requiring treatment by the school nurse. And, as MT described, his “head hurt,” causing him to cry, after petitioner grabbed him in a headlock. Finally, unlike the teacher in Riley, petitioner attempted to influence the investigation by asking RP to withdraw his complaint.
The majority unfairly and incorrectly argues that the Hearing Officer failed to consider the context in which the two incidents took place and the disciplinary history of the students involved. The Hearing Officer’s opinion explicitly states that in reaching his conclusions, he “fully considered” “[t]he testimony of all witnesses,” “the evidence adduced” at the hearing, and the “positions and arguments advanced by [petitioner] during the hearing and in . . . closing arguments.” In any event, the disciplinary history of the students is irrelevant here, especially since there was no finding by the Hearing Officer that petitioner *440was acting in self-defense or was otherwise justified in using physical force. It is inappropriate to suggest that petitioner should have been given more latitude in his use of force, or that he should be penalized less severely, merely because the students involved had past disciplinary problems. It certainly does not shock one’s sense of fairness that the Hearing Officer concluded that petitioner’s use of corporal punishment was wrong and should be severely punished, regardless of the background of the victims.
The majority argues that a lesser penalty is appropriate because petitioner believed that he was protecting other students and faculty members from threatening situations. This, however, was not petitioner’s defense at the hearing. As to the first incident with MT, petitioner flat out denied that it ever happened. And in the second incident, petitioner offered the absurd explanation that RP lost his balance and the “momentum” caused him to “fall” into the wall. Petitioner’s claim that the two boys had falsely accused him was soundly rejected by the Hearing Officer and is not the subject of this appeal.
1 am troubled by the majority’s belief that petitioner’s punishment should be reduced because he was acting “in furtherance of’ his role as dean of discipline. In fact, just the opposite is true. Petitioner’s acts of violence against the two students were in blatant derogation of his duties as chief disciplinarian. The majority implies that because petitioner was dean of discipline, he should be treated less severely than a teacher in a classroom. This analysis turns logic on its head. As the dean of discipline, petitioner should be able to control verbal disruptions by students without resorting to excessive force.